1 F.3d 45
303 U.S.App.D.C. 86
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Wayne BYFIELD, Appellant.
No. 92-3292.
United States Court of Appeals, District of Columbia Circuit.
July 23, 1993.

Before MIKVA, Chief Judge, and WALD and BUCKLEY, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the judgment of conviction be affirmed.  Because, prior to the first trial, Byfield challenged the reasonableness of the officers' conclusion that Lherisson possessed authority to consent to a search of the bag, the argument was not waived.  See United States v. Montos, 421 F.2d 215, 220 (5th Cir.), cert. denied, 397 U.S. 1022 (1970).  It was, however, reasonable for the police officers to assume that the individual carrying the black tote bag had authority to consent to its search.  See Illinois v. Rodriguez, 497 U.S. 177 (1990);  see also United States v. Whitfield, 939 F.2d 1071 (D.C.Cir.1991).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.